Name: 2001/308/EC: Commission Decision of 31 January 2001 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards vetures (Text with EEA relevance) (notified under document number C(2000) 4359)
 Type: Decision_ENTSCHEID
 Subject Matter: building and public works;  research and intellectual property;  marketing;  consumption
 Date Published: 2001-04-18

 Avis juridique important|32001D03082001/308/EC: Commission Decision of 31 January 2001 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards vetures (Text with EEA relevance) (notified under document number C(2000) 4359) Official Journal L 107 , 18/04/2001 P. 0025 - 0027Commission Decisionof 31 January 2001on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards vetures(notified under document number C(2000) 4359)(Text with EEA relevance)(2001/308/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products(1), as amended by Directive 93/68/EEC(2), and in particular Article 13(4) thereof,Whereas:(1) The Commission is required to select, as between the two procedures under Article 13(3) of Directive 89/106/EEC for attesting the conformity of a product, the least onerous possible procedure consistent with safety. This means that it is necessary to decide whether, for a given product or family of products, the existence of a factory production control system under the responsibility of the manufacturer is a necessary and sufficient condition for an attestation of conformity, or whether, for reasons related to compliance with the criteria mentioned in Article 13(4), the intervention of an approved certification body is required.(2) Article 13(4) requires the procedure thus determined to be indicated in the mandates and in the technical specifications. It is therefore desirable to identify the products or family of products referred to in the technical specifications.(3) The two procedures provided for in Article 13(3) are described in detail in Annex III to Directive 89/106/EEC. It is necessary therefore to specify clearly the methods by which the two procedures are to be implemented, by reference to Annex III, for each product or family of products, since Annex III gives preference to certain systems.(4) The procedure referred to in point (a) of Article 13(3) corresponds to the systems set out in the first possibility, without continuous surveillance, and the second and third possibilities of point (ii) of Section 2 of Annex III. The procedure referred to in point (b) of Article 13(3) corresponds to the systems set out in point (i) of Section 2 of Annex III, and in the first possibility, with continuous surveillance, of point (ii) of Section 2 of Annex III.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction,HAS ADOPTED THIS DECISION:Article 1The products and families of products set out in Annex I shall have their conformity attested by a procedure whereby the manufacturer has under its sole responsibility a factory production control system ensuring that the product is in conformity with the relevant technical specifications.Article 2The products and families of products set out in Annex II shall have their conformity attested by a procedure whereby, in addition to a factory production control system operated by the manufacturer, an approved certification body is involved in assessment and surveillance of the production control or of the product itself.Article 3The procedure for attesting conformity as set out in Annex III shall be indicated in the mandates for Guidelines for European technical approvals.Article 4This Decision is addressed to the Member States.Done at Brussels, 31 January 2001.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 40, 11.2.1989, p. 12.(2) OJ L 220, 30.8.1993, p. 1.ANNEX IVetures:For use in buildings, except those covered in Annex II.ANNEX IIVetures:For use in buildings, subject to reaction to fire regulations for products made of materials falling into classes A1(1), A2(2), B(3), C(4).(1) Products/materials for which a clearly identifiable stage in the production process results in an improvement of the reaction to fire classification (e.g. an addition of fire retardants or a limiting of organic material).(2) Products/materials for which a clearly identifiable stage in the production process results in an improvement of the reaction to fire classification (e.g. an addition of fire retardants or a limiting of organic material).(3) Products/materials for which a clearly identifiable stage in the production process results in an improvement of the reaction to fire classification (e.g. an addition of fire retardants or a limiting of organic material).(4) Products/materials for which a clearly identifiable stage in the production process results in an improvement of the reaction to fire classification (e.g. an addition of fire retardants or a limiting of organic material).ANNEX IIINote:For products having more than one of the intended uses specified in the following families, the tasks for the approved body, derived from the relevant systems of attestation of conformity, are cumulative.Product family: vetures (1/2)Systems of attestation of conformityFor the product(s) and intended use(s) listed below, EOTA is requested to specify the following system(s) of attestation of conformity in the relevant Guideline for European technical approvals:>TABLE>System 3: See Directive 89/106/EEC, Annex III.2.(ii), second possibility.The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the interpretative documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.Product family: vetures (2/2)Systems of attestation of conformityFor the product(s) and intended use(s) listed below, EOTA is requested to specify the following system(s) of attestation of conformity in the relevant guideline for European technical approvals:>TABLE>System 1: See Directive 89/106/EEC, Annex III.2.(i), without audit-testing of samples.System 3: See Directive 89/106/EEC, Annex III.2.(ii), second possibility.System 4: See Directive 89/106/EEC, Annex III.2.(ii), third possibility.The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the interpretative documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.